Citation Nr: 1026897	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-01 915	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for refractive error.

2.  Entitlement to service connection for a left hand disability 
(claimed as a maimed left hand).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1958 
to July 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

In November 2007, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), for additional development 
and consideration.  The AMC has since completed this requested 
development, issued a supplemental statement of the case (SSOC) 
in December 2009 continuing to deny the claims, and returned the 
file to the Board for further appellate review.  


FINDINGS OF FACT

1.  There is competent and credible evidence attributing the 
Veteran's bilateral sensorineural hearing loss and tinnitus to 
acoustic trauma from exposure to excessively loud noise during 
his military service.  

2.  However, there is no competent and credible evidence that any 
current left hand disability is etiologically linked to his 
service, and no competent and credible evidence of any left hand 
injury during his service, either.

3.  His military entrance examination noted several scars as 
preexisting service, and there is no competent and credible 
evidence these scars were permanently worsened during or as a 
result of his service.  



4.  A cyst was removed from his neck during service in March 
1960, with a suture left for seven days.  This was an acute and 
transitory condition and resolved by the time of his separation 
from service; there was no mention of any residual scarring 
during his separation examination and no indication of chronic 
residual disability either then or during the many years since.

5.  His eye disorder is a type of refractive error and, 
therefore, not a disability subject to service connection under 
VA regulations.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's 
bilateral sensorineural hearing loss was incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2009).  

2.  Resolving all reasonable doubt in his favor, the Veteran's 
tinnitus also was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The Veteran's left hand disability, however, was not incurred 
in or aggravated by his military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

4.  The Veteran's scars were not incurred in or aggravated by his 
military service.  
38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).

5.  The refractive error was not incurred in or aggravated by his 
military service; this claim cannot be granted as a matter of 
law.  38 U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 4.9 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 2002, 
May 2004 and June 2008.  These letters informed him of the 
evidence required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the December 2007 letter complied with Dingess by 
discussing the downstream disability rating and effective date 
elements of the claims.  And of equal or even greater 
significance, after providing that additional Dingess notice, the 
RO went back and readjudicated his claims in the December 2009 
SSOC - including considering the additional evidence received in 
response to that additional notice.  See again, Mayfield IV and 
Prickett, supra.  So the timing defect in the provision of that 
additional notice, since it did not precede the initial 
adjudication of the claim, has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims that is obtainable, 
and therefore appellate review may proceed without prejudicing 
him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), service personnel records 
(SPRs), Social Security Administration (SSA) records and VA 
treatment records.  Therefore, the Board is satisfied the RO has 
made reasonable efforts to obtain any identified medical and 
other records that are pertinent to the claims.

Importantly, the Board primarily remanded this case in November 
2007 so the AMC might obtain outstanding SSA disability records 
and VA treatment records, which have since been obtained.  A 
review of the claims file shows the AMC complied with these 
efforts.  The AMC obtained the Veteran's complete SSA disability 
records, which included a May 2003 SSA decision rejecting his 
application for these benefits.  Despite his assertion in a 
December 2009 statement, there do not appear to be any 
outstanding SSA disability records.  Also, the AMC obtained his 
outstanding VA treatment records from the Sierra Nevada 
healthcare system, dated from November 2001 to September 2009, 
thus fulfilling the Board's remand request for these records 
dated since October 2002.  Although the Board also instructed the 
RO/AMC to obtain treatment records from that facility from 1999, 
the Reno Nevada VAMC informed the AMC that such efforts were 
futile.  That is, the Reno VAMC indicated the Veteran was not 
seen at that facility prior to November 2001.  Lastly, the RO 
arranged for a VA audiological examination in September 2009 to 
assess the nature and etiology of his hearing loss and tinnitus, 
including especially in terms of whether they are attributable or 
date back to his military service.  The Board is therefore 
satisfied there was substantial compliance with this remand 
directive.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 
2008); Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. 
West, 13 Vet. App. 141, 146- 47 (1999).  

The hearing loss and tinnitus claims are being granted, so no 
need to additionally develop these claims.  Moreover, it is 
inconsequential whether any prior development of these claims was 
sufficient.  38 C.F.R. § 20.1102 (harmless error).

In addition, the Board finds that a VA compensation examination 
is not needed to fairly decide the remaining claims.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006)  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed, the 
scars at issue were noted during the Veteran's military 
enlistment examination, and there is no competent and credible 
evidence suggesting these scars were permanently worsened during 
or by his service.  Furthermore, a cyst on the back of his neck 
was removed during service, but the records indicate this was an 
acute and transitory condition that resolved by the time of his 
separation from service without any residual scarring or chronic 
consequent disability.  As well, there is no competent and 
credible evidence that any current left hand disability is 
etiologically linked to his military service, and no competent 
and credible evidence of any left hand injury during his service, 
either.  

Moreover, since the claim for refractive error is being denied as 
a matter of law, the duty-to-notify-and-assist provisions of the 
VCAA do not apply.  See Manning v. Principi, 16 Vet. App. 534 
(2002) (VCAA has no effect on appeal limited to interpretation of 
law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The VCAA does not apply to this claim because the issue presented 
is solely one of statutory and regulatory interpretation, and/or 
the claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Hearing 
Loss, Tinnitus, Left Hand Disability, Scars, and Refractive Error

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Hearing Loss and Tinnitus

Organic diseases of the nervous system - such as sensorineural 
hearing loss, will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  .

According to VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by these 
standards must be currently present, and service connection is 
possible if this current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis 
upon which to attribute the post-service findings to the injury 
in service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  

There is no disputing the Veteran has hearing loss and, indeed, 
sufficient hearing loss according to 38 C.F.R. § 3.385 to be 
considered a disability by VA standards.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed and 
that, without this proof of current disability, there can be no 
valid claim).  The September 2009 VA audiological compensation 
examination resulted in a diagnosis of sensorineural hearing loss 
in both ears, meaning bilaterally.

And the hearing loss levels were sufficiently severe to meet the 
definition of current bilateral hearing loss disability under VA 
guidelines.  38 C.F.R. § 3.385 (2009); See also Hensley.  And 
although he does not also have clinically diagnosed tinnitus, the 
Veteran is competent, even as a layman, to proclaim experiencing 
this condition because it is inherently subjective.  Tinnitus is 
"a noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994).  Therefore, the Board concedes that he also 
currently has tinnitus.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); and 38 C.F.R. § 3.159(a)(2).  

As for evidence of hearing loss and tinnitus during service, 
there was no audiogram during the Veteran's May 1960 military 
separation examination to comprehensively measure his hearing 
acuity, and he did not complain about or mention experiencing 
tinnitus.  A whispered voice test indicated he had 15/15, i.e., 
normal hearing acuity, bilaterally, so no indication of hearing 
loss.  But, again, the mere fact that he did not have indications 
of hearing loss and tinnitus when separating from service is not 
altogether fatal to these claims.  The laws and regulations do 
not require in-service complaints of or treatment for hearing 
loss (or tinnitus) in order to establish entitlement to service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
See, too, 38 C.F.R. § 3.303(d), indicating service connection is 
permissible for a disorder initially diagnosed after service, 
when all of the evidence, including that pertinent to service, 
indicates the disorder was incurred in service.

It is only required the Veteran currently have sufficient hearing 
loss to meet the threshold minimum requirements of § 3.385 to be 
considered an actual disability by VA standards (which, as 
mentioned, he does), and that he have competent and credible 
evidence etiologically linking his current hearing loss 
disability to his military service.  In the absence of any 
contravening evidence during service and the difficulty of 
confirming an incident of in-service acoustic trauma, his 
consistent assertions of suffering acoustic trauma to both ears 
during active duty are credible.  Hensley, 5 Vet. App. at 159.  
See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as service 
treatment records).

So the determinative issue is whether there also is competent and 
credible evidence of a nexus (i.e., link) between the Veteran's 
current hearing loss disability and tinnitus and acoustic trauma 
during or coincident with his service, which he alleges is the 
cause of these current disabilities.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  And there 
indeed is this necessary supporting evidence.  Specifically, the 
September 2009 VA audiological examiner conducted a thorough 
physical examination, interview, and review of the C-file.  The 
Veteran reported military noise exposure from missles while 
serving as a seaman/deckhand.  He also said that he began 
experiencing tinnitus in 1958, after testing the Polaris missile.  
His DD Form 214 confirms that his military occupational specialty 
(MOS) was deckhand.  And the VA examiner determined that the 
Veteran's "...hearing loss and complaint of tinnitus are at least 
as likely as not caused by or a result of [his] military 
service."

Since this evidence is competent and credible, especially absent 
any evidence to the contrary, and establishes these current 
disorders were directly incurred in service from acoustic trauma, 
these conditions may be service connected, even though they were 
initially diagnosed after discharge.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Moreover, a private audiologist, C.H., also provided a supporting 
nexus opinion in July 2008.  C.H. agreed that the Veteran's 
hearing loss is probably due to noise exposure in the military 
from firings of the Polaris missle over a dozen times.  C.H. 
further reaffirmed the Veteran also developed tinnitus due to 
that noise exposure in service.

Certainly then, resolving all reasonable doubt in the Veteran's 
favor concerning the etiology of his bilateral hearing loss and 
tinnitus, service connection is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  



Left Hand Disability

The Veteran contends that while serving aboard the U.S.S. 
Butternut, three days before Thanksgiving in 1959, he injured his 
left hand during a collision with a barge.  See January 2002 
informal claim.  Specifically, he alleges that his left hand was 
injured when he fell over the edge of the ship, because he tried 
to grab some grappling rope and dislocated his hand in several 
places.  As a result, he states he lost a baseball sports 
scholarship that he was scheduled to receive to the University of 
Oregon - to start in 1960, after his separation that year.  
See May 2003 notice of disagreement (NOD).  He adds that, prior 
to the accident, he was recruited to be a left-handed pitcher, 
but was unable to because of that injury.  See January 2002 
informal claim.

Unfortunately for this claim, the Veteran's STRs are completely 
unremarkable for any complaint, treatment, or diagnosis of any 
left hand disability during service, including as a residual of 
this type of alleged injury, in turn providing probative evidence 
against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
Moreover, a review of the available ship deck logs for the time 
period in question does not show any collision between his ship 
and a barge.  The absence of any STRs or SPRs to confirm this 
collision, let alone an injury to his left hand as a consequence, 
undercuts the credibility of his allegations.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility of 
lay evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, 
bad character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor).

Post-service, VA treatment records do confirm the Veteran has 
left-sided weakness, so the Board does not dispute he has a 
current left hand disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  



Consequently, the determinative issue is whether this current 
disability is a residual of the claimed injury in service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  And it is in this critical respect 
that this claim fails, as there is simply no competent and 
credible evidence attributing any current left hand disability to 
the Veteran's military service - and, in particular, to that 
type of specific injury.

In addition, the lapse of so many years between that claimed 
injury to his left hand in service and the first documented 
complaints of left hand pain and weakness, over four decades 
later (after the fact), is probative evidence against this claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service resulting in any 
chronic or persistent disability).  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of this claim.  
He is competent to proclaim having experienced persistent or 
chronic pain and weakness in this hand since that purported 
injury in service.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); also Barr v. Nicholson, 21 Vet. App. 303 (2007).  But he 
is not also competent to then attribute this pain and weakness to 
that purported injury to this hand, especially absent credible 
evidence of that underlying injury.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991) (laypersons generally are incompetent to render 
medical opinions regarding etiology of conditions).  

Regarding his allegation that his left hand disability is 
traumatic in origin, there is no competent and credible, i.e., 
ultimately probative, evidence indicating the trauma occurred 
during his military service, especially in the manner alleged.  
His competency to make this claim must be distinguished from the 
weight and credibility of his lay testimony, which are factual 
determinations going to the ultimate probative value of this 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  And here, as mentioned, 
his SPRs and other records concerning his service simply do not 
confirm any collision of his ship with a barge.  Nor is there any 
confirmation he resultantly lost a sports scholarship immediately 
after his separation from service.  The Board finds his 
assertions concerning this unproven left hand injury not 
credible.  

A December 2001 VA treatment record shows the Veteran reported 
these symptoms as beginning only two years prior, so dating back 
to only September 2000.  Indeed, this record indicates these 
symptoms of sided weakness are secondary to his hypertension, 
which, significantly, is not service connected.  Disability that 
is proximately due to, the result of, or chronically aggravated 
by a service-connected disease or injury is considered service 
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  
38 C.F.R. § 3.310(a) and (b) (2009).  In this regard, 
establishing service connection on this secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. 
App. 148, 158 (1998).  So without an underlying 
service-connected disability to connect his left hand disability 
to, there is no further need to consider secondary service 
connection because his underlying hypertension, itself, has not 
been etiologically linked to his military service.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating VA 
adjudicators generally must consider all potential bases of 
entitlement to a requested benefit).



Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a left hand 
disability.  So there is no reasonable doubt to resolve in 
the Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Scars

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2009).

Although VA treatment records do not show ongoing treatment or 
diagnoses of any current scar-related disability, an April 2002 
VA treatment record notes the Veteran had abnormal lesions.  
Moreover, scars are easily observable and identifiable even by 
laymen, as they are within the purview of the five senses.  See 
again Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 
C.F.R. § 3.159(a)(2).  The Board therefore concedes the Veteran 
has scars.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In the absence of this proof of this current disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  

Thus, resolution of this claim turns on whether these scars, in 
turn, are attributable to the Veteran's military service or, 
instead, the result of other unrelated factors.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) (A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or a disease incurred or aggravated in 
service).  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regarding the possibility of direct service incurrence, a review 
of his STRs reveals he had a cyst on the back of his neck 
surgically removed in March 1960.  The STR remarks that a suture 
was left for 7 days following that surgery, but there was no 
residual scarring from that operation.  Indeed, that cyst was at 
worst an acute and transitory condition that resolved completely 
by the time of his separation from service.  His separation 
examination was unremarkable for any scarring from the cyst 
removal or any neck condition whatsoever.  Without any confirmed, 
chronic scar disability incurred during service, it follows there 
cannot then be any possibility to etiologically link any current 
scar to service.  Id.  And indeed, there is no medical nexus 
evidence in the file making or even suggesting such a link or 
correlation.  

The inquiry then turns to the possibility of service connection 
based on aggravation of a pre-existing disability.  Intrinsic to 
this determination is whether the Veteran had any pre-existing 
scars, when entering service, especially as might still exist to 
this day.

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  According to 
38 C.F.R. § 3.304(b) (2009), the term "noted" denotes only such 
conditions that are recorded in examination reports.  
The existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a disease 
or disability began.  See 38 C.F.R. § 3.304(b)(1).  See also 
Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history 
provided by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what 
a physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service); 
Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting 
medical evidence is needed to establish the presence of a pre-
existing condition); and LeShore v. Brown, 8 Vet. App. 406 (1995) 
(the mere transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.)

But this presumption of soundness attaches only where there has 
been an induction examination during which the disability about 
which the Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  
If a pre-existing disability is noted upon entry into service, he 
cannot bring a claim for service connection for that disability, 
but he may bring a claim for service-connected aggravation of 
that disability.  In that case, § 1153 applies and the burden 
falls on him - not VA, to establish aggravation.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  That is to say, in this 
circumstance VA is not required to show by clear and unmistakable 
evidence both that the disability in question existed prior to 
service and was not aggravated by service to rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(July 16, 2003).

Moreover, according to 38 C.F.R. § 3.303(c), there are medical 
principles so universally recognized as to constitute fact (clear 
and unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established no additional or confirmatory evidence is necessary.  
Section 3.303(c) goes on to indicate this determination includes 
situations where the manifestation of symptoms of chronic disease 
from the date of enlistment, or so close thereto, that the 
disease could not have originated in so short a period will 
establish pre-service existence thereof.  And this regulation 
specifically refers to scars as one example of this type of 
situation where the pre-existence of the condition in question is 
patently evident.

Independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).



Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere 
temporary or intermittent flare-ups of a pre-existing injury or 
disease during service are insufficient to be considered 
"aggravation in service", unless the underlying condition, 
itself, as contrasted with mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court 
held that the presumption of aggravation does not attach even 
where the pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated disability so that it is no more 
disabling than it was at entry into service.  Only if the Veteran 
somehow manages to show a chronic worsening of the condition 
during his service would the presumption of aggravation apply 
and, in turn, require VA to then show by clear and unmistakable 
evidence that the worsening was not beyond the condition's 
natural progression.  
The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. 
App. 204, 206-207 (1991).

The September 1957 military enlistment examiner specifically 
noted and measured several scars on the Veteran's body:  1) a 1/2-
inch scar on the left side of his neck (as opposed to on the back 
of his neck); 2) a 1-inch right thumb scars, longitudinal and 
transverse, respectively; 3) a 1/4-inch right middle finger scar; 
4) a 1-inch scar between the left thumb and index finger; 5) a 1-
inch deforming scar on the left thumb; and 6) three small scars, 
of unspecified length, on the left index finger.



Therefore, the Veteran is not entitled to the presumption of 
soundness at the start of his military service because these 
several scars were noted (actually documented) in the report of 
his enlistment evaluation.  That is to say, there is clear and 
unmistakable evidence supporting this conclusion of pre-existing 
scars due to the express notations of them in the report of his 
military induction examination.  See 38 U.S.C.A. § 1111; 38 
C.F.R. 3.304(b).  And since these scars were noted at entrance 
into service, he has the burden - not VA, to show a permanent 
(not temporary or intermittent flare-up) worsening of these scars 
or associated disability during service beyond natural 
progression.  In other words, he may only bring a claim for 
aggravation of these pre-existing scars.  Wagner, 370 F.3d at 
1096; VAOPGCPREC 3-2003.

His STRs and post-service treatment records are unremarkable for 
evidence of additional disability due to aggravation of these 
pre-existing scars during or as a consequence of his military 
service.  There is simply no medical evidence supporting the 
notion that these pre-existing scars were permanently or 
chronically worsened during or by his service.  

In addition to the medical evidence, the Veteran provided the 
Board with sparse lay testimony or any other evidence to support 
this claim for scars.  While he may sincerely believe that his 
military service chronically aggravated his scars, assessing the 
increase in severity of a scar disability is of a complex medical 
nature and certainly not of the type that he has the competence 
to make within the experiences of his five senses.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Further, his competency to 
make this claim must be distinguished from the weight and 
credibility of his lay testimony, which are factual 
determinations going to the ultimate probative value of this 
evidence. Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Since he is not competent to 
make determinations regarding whether there was aggravation of 
this acknowledged pre-existing condition during or as a result of 
his military service, there is no need to discuss the credibility 
of his statements in this specific regard.  

It is worth repeating that independent medical evidence is needed 
to support the notion that the pre-existing scarring increased in 
severity during service beyond its natural progression.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  And, here, for the reasons 
and bases discussed, there is not this required supporting 
medical evidence.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for scars.  So there is no reasonable doubt to 
resolve in his favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Refractive Error/Defective Vision

The Veteran attributes his vision loss to his military service.

It appears the Veteran has recently received VA treatment for 
refractive error, a congenital or developmental defect.  A defect 
of this type is not service connectable as a matter of express VA 
regulation because it is not a disease or injury within the 
meaning of 38 C.F.R. §§ 1110 and 1111.  38 C.F.R. §§ 3.303(c), 
4.9.  See also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. 
Cir. 2003).

The only possible exception is if there is evidence of additional 
disability due to aggravation during service of the congenital 
disease, but not defect, by superimposed disease or injury.  
VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  To emphasize, 
service connection is available for congenital diseases, but not 
defects, which are aggravated by service.  Quirin v. Shinseki, 22 
Vet. App. 390 (2009).

Keep in mind, however, independent medical evidence is needed to 
support a finding that a pre-existing disorder increased in 
severity during service and/or that the Veteran's vision loss is 
due to a congenital or developmental disease versus defect.  
See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).

The July 1958 service entrance examiner noted the Veteran to have 
pre-existing bilateral defective vision (although it was not 
considered disqualifying (NCD) from service), as this was 
expressly indicated on the report of the entrance examination.  
He was also noted to have glasses for myopia.  At the time, he 
had uncorrected visual acuity of 20/80 (normal is 20/20) in his 
right eye and 20/200 in his left eye, although he had corrected 
visual acuity of 20/20.  

The question then becomes whether the nature of this preexisting 
condition was congenital or developmental in nature.  VA 
regulations regard myopia as a type of refractive error.  VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section B provides guidance on evaluating conditions 
of the organs of special sense (i.e., the eyes).  Refractive 
errors are defined to include astigmatism, myopia, hyperopia, and 
presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.

Refractive error, including myopia, is excluded, by regulation, 
from the definition of disease or injury for which benefits are 
authorized if incurred or aggravated in service.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2009).  In Terry v. Principi, 340 F. 3d 1378, 
1384 (2003), the Federal Circuit Court upheld the validity of VA 
regulation's exclusion of refractive error of the eye from 
definitions of injury and disease, especially as embodied in 38 
C.F.R. § 3.303(c).  See also McNeely v. West, 16 Vet. App. 391, 
1999 WL 79896 (Vet. App.) (1999); Moreno v. West, 17 Vet. App. 
363, 2000 WL 815488 (Vet. App.) (2000); Kinch v. Brown, 8 Vet. 
App. 300, 1995 WL 621024 (1995).

As such, regardless of the character or the quality of any 
evidence which the appellant could submit, a strictly 
developmental defect, such as refractive error, including myopia, 
cannot be recognized as a disability under the terms of 
VA's Schedule for Rating Disabilities and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. 
Principi, 3 Vet. App. 439 (1992).  

Accordingly, a disorder that is not a disability for VA purposes 
cannot be service connected, with a limited exception for 
evidence of aggravation by superimposed disease or injury.  
38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 
(1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 
(July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 
(July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 
(Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  But this limited 
exception is unavailable to the Veteran.  His service treatment 
records are unremarkable for evidence of aggravation of his 
defective vision, specifically myopia, by a superimposed disease 
or injury.  To the extent he has "vision loss" due to refractive 
error, the Board emphasizes this condition is considered to be 
developmental and, therefore, is not a disability under VA law.  
Consequently, service connection cannot be granted for refractive 
error.

Accordingly, as the disposition of the Veteran's claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The claim for service connection for bilateral hearing loss is 
granted.

The claim for service connection for tinnitus is granted.  

The claim for service connection for a left hand disability is 
denied. 

The claim for service connection for scars is denied. 

The claim for service connection for refractive error is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


